Citation Nr: 1745175	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  12-29 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected posttraumatic vestibulopathy with vertigo. 

2. Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected posttraumatic vestibulopathy with vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, S.G.



ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran had active military service from November 1964 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the VA Regional Office (RO) in Seattle, Washington.  Jurisdiction is retained by the RO in Albuquerque, New Mexico.

In July 2016, the Veteran and S.G. testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his current shoulder disabilities were caused by his service-connected posttraumatic vestibulopathy with vertigo.  Specifically, during the July 2016 Travel Board hearing, the Veteran testified that his various shoulder disabilities are the direct result of a series of falls occurring in 2008, and that he fell as a result of dizziness attributed to his service connected posttraumatic vestibulopathy.  The Veteran's post-service treatment records show treatment for his shoulders in December 2007 after reporting pain since he fell over a hay bale in October 2007.  


The Veteran has various diagnoses for his shoulders throughout the appeal period (from July 2008), including impingement, rotator cuff tears, osteoarthritic changes, and sprains.  Additionally, he is service-connected for posttraumatic vestibulopathy with vertigo, effective April 2009.  His treatment records document complaints of "dizziness" beginning in December 2004.      

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that there is insufficient competent medical evidence to determine whether any of the Veteran's shoulder disabilities were caused by his falls; and, if there was such an association whether his posttraumatic vestibulopathy  had caused the falls.  As such, the Board finds the Veteran should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Prior to the examination, any updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, associate any outstanding treatment records with the claims file.  

2. Then, schedule the Veteran for a VA examination to address the nature and etiology of any left and/or right shoulder disability diagnosed during the appeal period.

The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner must:

(a)  State whether it is as least likely as not that the Veteran's posttraumatic vestibulopathy with vertigo would result in the falls that he describes. 

(b) If it is determined that a relationship exists between the Veteran's posttraumatic vestibulopathy and his reported falls, identify all diagnoses of a left and/or right shoulder disability during the appeal period (from July 2008).  The examiner is advised that treatment records show the Veteran has been diagnosed with left shoulder impingement, AC joint arthritis, and rotator cuff tear (See December 2009 treatment records) and a right shoulder sprain (See December 2012 treatment records). 

(c) For each shoulder disability diagnosed, is it at least as likely as not (50 percent probability or greater) that the disability was caused by OR aggravated by the falls that are attributed to the Veteran's service-connected posttraumatic vestibulopathy with vertigo.  The examiner should note the Veteran's July 2016 testimony that his shoulder pain began in 2008 after a fall he attributes to dizziness. 

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why.

3. After completing any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




